Name: Council Regulation (EC) No 1796/94 of 18 July 1994 amending, for the fifteenth time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 22. 7. 94 Official Journal of the European Communities No L 187/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1796/94 of 18 July 1994 amending, for the fifteenth time, Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN UNION, Whereas taking acocunt of the latest scientific advice, it is necessary to establish seasonal limitations on fishing acti ­ vities in the Firth of Clyde and the Irish Sea in order to limit fishing ior herring ; Whereas, taking account of the scientific advice, it is necessary to establish seasonal limitations on certain fishing activities in the Skagerrak and the Kattegat ; Whereas the catching of certain species to be transformed into fish-meal or oil can be carried out with a derogatory mesh size provided that such catching operations do not have a negative influence on other demersal stocks, in particular cod and haddock ; Whereas these restrictions on fishing activities amount to technical measures and should therefore be incorporated into Regulation (EEC) No 3094/86, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas, according to Article 2 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (3), it falls to the Council to define, in the light of available scientific advice, the conservation measures required for the realization of the objectives indicated in Article 1 of the said Regulation ; HAS ADOPTED THIS REGULATION :Whereas it is therefore necessary to establish principles and certain procedures at Community level so that each Member State can assure the management of the fishing activities of vessels flying its flag ; Whereas, according to Article 4 of Council Regulation (EEC) No 3760/92, the Council is to establish measures laying down the conditions of access to waters and resources and of the pursuit of exploitation activities and, in particular, lay down technical measures regarding fishing gear and its method of use ; Whereas Regulation (EEC) No 3094/86 (4) defines the general technical rules for the capture and landing of biological resources to be found in the waters which it delimits ; Article 1 Regulation (EEC) No 3094/86 is hereby amended as follows : 1 . In Article 7 : (i) paragraph 2 shall be deleted and the existing para ­ graph 3 shall become paragraph 2 ; (ii) the following paragraphs shall be added : *3 . Fishing for herring shall be prohibited from 1 July to 31 October within the area bounded by the following coordinates :  the west coast of Denmark at latitude 55 ° 30'N,  latitude 55 ° 30'N longitude 07 ° 00'E,  latitude 57 ° 00'N longitude 07 ° 00'E,  the west coast of Denmark at latitude 57 ° 00'N . (') OJ No C 346, 24. 12. 1993, p. 10 . (2) OJ No C 126, 9 . 5. 1994. 0 OJ No L 389, 31 . 12. 1992, p. 1 . (4) OJ No L 288, 11 . 10 . 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 3676/93 (OJ No L 341 , 31 . 12. 1993 , p. 1 ). No L 187/2 Official Journal of the European Communities 22. 7. 94 4. Fishing for herring shall be prohibited in the zone extending from six to twelve miles off the east coast of the United Kingdom as measured from the baselines between latitudes 54 ° 10'N and 54 ° 45'N for the period 15 August to 30 September and between latitudes 55 ° 30'N and 55 ° 45'N for the period 15 August to 15 September. 5 . Fishing for herring shall be prohibited throughout the year in the Irish Sea (ICES Division VII a) in the maritime area between the west coasts of Scotland, England and Wales and a line drawn twelve miles from the baselines of the coasts bounded to the south by latitude 53 ° 20'N and the north-west by a line drawn between the Mull of Galloway (Scotland) and the Point of Ayre (Isle of Man). 6 . Fishing for herring shall be prohibited from 21 September to 31 December in the parts of the Irish Sea (ICES Division VII a) bounded by the following coordinates : (a)  the east coast of the Isle of Man at latitude 54 ° 20'N,  latitude 54 ° 20'N, longitude 3 ° 40'W,  latitude 53 ° 50'N, longitude 3 ° 50'W,  latitude 53 ° 50'N, longitude 4 ° 50'W,  the south-west coast of the Isle of Man at longitude 4 ° 50'W ; (b)  the east coast of Northern Ireland at lati ­ situated at latitude 54 44 N and longitude 4 ° 59'W, to Laggantalluch Head, situated at lati ­ tude 54 ° 41 'N and longitude 4 ° 58'W. 7. Notwithstanding paragraph 6, vessels with a length not exceeding 12,2 metres based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 ° 00'N and 55 ° 00'N may fish for herring in the prohibited area described in paragraph 6 (b). The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 mm. 8 . Fishing for herring shall be prohibited in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point from 1 January to 30 April . 9 . The areas and periods described in this Article may be altered in accordance with the procedure laid down in Article 17.' 2. The following paragraph shall be added to Article 9 : ' 18 . Trawling and purse seining for mackerel, sprat and herring shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight.' 3 . In Annex I, under heading 'Regions 1 and 2', geogra ­ phical zone 'entire region except Norway pout box', the date concerning the 'maximum percentage of protected species' shall be replaced by ' 15, of which not more than 5 % of cod and haddock'. tude 54 ° 15'N,  latitude 54 ° 15'N, longitude 5 15'W,  latitude 53 ° 50'N, longitude 5 ° 50'W,  the east coast of Ireland at latitude 53 ° 50'N. Fishing for herring shall be prohibited throughout all the year in Logan Bay, defined as being the waters east of a line drawn from the Mull of Logan, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Council The President J. BORCHERT